Case 2:17-md-02789-CCC-MF Document 548 Filed 01/24/20 Page 1 of 5 PageID: 20309




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                             2:17-MD-2789 (CCC)(MF)
   IN RE: PROTON-PUMP INHIBITOR                                    (MDL 2789)
   PRODUCTS LIABILITY LITIGATION
   (No. II)                                                    Judge Claire C. Cecchi

   This Document Relat�s to: ALL ACTIONS



                           . CASE MANAGEMENT ORDER NO. 36
                                 {Amended Scheduling Order)


  1.     SCOPE AND APPLICABILITY

         A.      This Order is intended to conserve judicial and party resources, eliminate

  duplicative discovery, serve the convenience of the parties and witnesses, and promote the just and

  efficient conduct of this litigation. The following shall apply to all cases in MDL-2789. This

  Order supersedes Case Management Order ("CMO") No. 21.


  2.     SELECTION OF BELLWETHER DISCOVERY CASES

         A.      In accordance with Section 11.2 of CMO No. 33, on or before January 23, 2020, at

  4:30 p.m. Eastern, each side shall select five (5) cases from the Eligible Cases List and

  confidentially inform the Court of the selections. The Court shall remove the ten (10) selected

  cases from the Eligible Cases List and then provide the remaining Eligible Cases to the Clerk, who

  will randomly select 200 cases from the remaining Eligible Cases, for a total of 210 cases (the

  "Remaining Eligible Cases").




                                                   1
Case 2:17-md-02789-CCC-MF Document 548 Filed 01/24/20 Page 2 of 5 PageID: 20310



           B.      In accordance with the process described in Section 11.3 of CMO No.
                                                                                       33, from the
   210 Remaining Eligible Cases, the PSC shall select sixteen (16) cases
                                                                         and the Defendants shall
   select sixteen (16) cases on or before March 5, 2020. From the group
                                                                        of thirty-two (32) cases
   selected by the PSC and Defendants, the PSC shall strike six (6) cases
                                                                          and the Defendants shall
   strike six (6) cases on or before March 24, 2020, leaving a pool of twenty
                                                                              (20) cases for core,
   case-specific discovery (the “Bellwether Discovery Cases”).


   3.      SELECTION OF BELLWETHER TRIAL CASES


          A.      The parties shall conduct Core Discovery in the Bellwether Discovery
                                                                                       Cases from
   March 24, 2020 through October 8, 2020. During Core Discovery, there
                                                                        shall be a “soft cap” of
  four (4) depositions per side in each Bellwether Discovery Case. The parties
                                                                               shall meet and confer
  regarding additional Core Discovery if they believe such discovery is needed
                                                                               beyond this date, so
  long as the additional discovery does not delay the selection of the final
                                                                             six (6) Bellwether Trial
  Cases that will occur on October 28, 2020, as set forth in Section 3.C, below,
                                                                                 and recognizing that
  additional discovery is permitted in the final six (6) Bellwether Trial Cases.
                                                                                 The parties will raise
  any disputed issues with the Court as the need may arise.


          B.     In accordance with Section 111.1 of CMO No. 33, from the 20 Bellwether
                                                                                        Discovery
  Cases, six (6) cases shall ultimately be chosen to serve as trial cases (the “Bellw
                                                                                     ether Trial Cases”).
  On or before June 18, 2020, the parties shall submit either a joint propos
                                                                             ed CMO or competing
  proposals to govern the process for selecting and/or determining the six
                                                                             (6) Bellwether Trial Cases.

         C.      The six (6) Bellwether Trial Cases shall be selected and/or determined
                                                                                        on October
 28, 2020, and will then undergo preparation for trial, including additio
                                                                          nal fact discovery, expert
 discovery, and dispositive and trial-related motion practice.


                                                    2
Case 2:17-md-02789-CCC-MF Document 548 Filed 01/24/20 Page 3 of 5 PageID: 20311



           D.       The parties shall complete fact discovery in the Bellwether Trial Cases by
                                                                                               Januar y
   12, 2021.


           B.       Absent agreement of the parties or subsequent Order of the Court, the deadlin
                                                                                                  e to
   complete general/generic corporate discovery (i.e., fact discovery against Defend
                                                                                     ants that applies
   in more than one case) in the six (6) Bellwether Trial Cases for which expert
                                                                                 reports are due
   February 9, 2021, shall be September 15, 2020. The parties shall meet
                                                                         and confer regarding
   additional general/generic corporate discovery if they believe such discov
                                                                              ery is needed beyond
   this date, including but not limited to supplemental productions of select Custod
                                                                                    ial Files and Non-
   Custodial data sources, and discovery related to events that occur after the
                                                                                cut-off and/or most
  recent collection of documents. The parties will raise any disputed issues
                                                                             with the Court as the
  need may arise.


  4.      BELLWETHER TRIAL CASE EXPERT SCHEDULE


          A.      On or before February 9, 2021, Plaintiffs shall disclose general and case-sp
                                                                                              ecific
  expert witness reports for the Bellwether Trial Cases pursuant to Fed. R. Civ.
                                                                                 P. 26(a)(2).

          B.     On or before March 23, 2021, Defendants shall disclose general and case-sp
                                                                                           ecific
  expert witness reports for the Bellwether Trial Cases pursuant to Fed. R
                                                                           Civ. P. 26(a)(2).

         C.      Plaintiffs to disclose rebuttal expert witness reports, if any, by April
                                                                                          13, 2021.
  Should an expert submit a rebuttal expert report, Defendants will be permitted
                                                                                 two extra weeks
  beyond May 2$, 2021 to complete the deposition of that expert.




                                                  3
Case 2:17-md-02789-CCC-MF Document 548 Filed 01/24/20 Page 4 of 5 PageID: 20312



           D.     Each expert witness disclosure shall include at least two dates when each expert is

   available for a deposition. Depositions can only commence after both sides’ expert reports have

   been served.


           E.     Depositions of Plaintiffs’ experts will be completed before depositions of

   Defendants’ experts in the same discipline, absent agreement of the parties or leave of Court, with

   all depositions of expert witnesses to be completed by May 28, 2021. To the extent a Plaintiffs’

   expert is not serving a rebuttal report, the parties may attempt to schedule that expert’s deposition

   sooner than April 13, 2021.


           F.     The parties intend that the limitations on expert discovery set forth in Rule 26 of

  the Federal Rules of Civil Procedure, including the provisions of Rule 26(b)(4)(A)-(D) limiting

  discovery with respect to draft reports, communications with experts, and depositions of consulting

  experts, shall apply.


  5.       SUMMARY JUDGMENT AND DAUBERT MOTIONS IN TRIAL CASES


           A.      Any motions for summary judgment or for partial summary judgment shall be

   filed on or before June 25, 2021.

           B.      Any motions seeking to challenge expert testimony pursuant to Daubert shall

   be filed on or before July 2, 2021.

           C.     Responses to summary judgment motions shall be filed on or before July 26,

   2021.

           D.     Responses to motions seeking to challenge expert testimony pursuant to

   Daubert shall be filed on or before August 5, 2021.

           E.     Reply briefs in further support of summary judgment motions shall be filed on


                                                   4
Case 2:17-md-02789-CCC-MF Document 548 Filed 01/24/20 Page 5 of 5 PageID: 20313



       or before August 17, 2021.

              F.       Reply briefs in further support ofmotions seeking to challenge expert testimony

    pursuant to Daubert shall be filed on or before August 27, 2021.

              G.       If the Court determines that a hearing or oral argument on summary judgment

   andlor Daubert motions, or limited/certain parts thereof, is necessary, such a hearing may be

   scheduled by the Court for a date to be determined by the Court.

              H.       A more robust and detailed pretrial schedule for final pretrial matters, exhibit lists,

  motions in limine, and deposition designations will be the subject of a subsequent CMO. The

  parties will submit this as a joint proposed CMO or competing proposals to the Court on or before

  May 28, 2021.


  6.        TRIAL SCHEDULE

            A.     The first trial in this MDL will be held on November 15, 2021 (or 30 days afler the

  Court decides summary judgment and Daubert motions, whichever is later), with subsequent

  bellwether trials to follow.


  IT IS SO ORDERED

  SIGNED           2          day of                           ,   2020.




                                                             CLAIRE C. CECCHI
                                                             United States District Judge




                                                        5
